EXHIBIT 10.42

      Handelsbanken   Page 1 of 1

     
 
  CONTRACT A
 
  SUPPLEMENTARY OVERDRAFT FACILITY
 
  For purposes other than
 
  personal consumption

      Branch
Frölunde    Facility no.



          
Borrower
  Name   Civic reg no./Business org no.
 
  MOBITEC AKTIEBOLAG    
 
       
Normal over-
  Amount granted   Contract date
draft facility
   7,000,000.00   2001-08-28
Amount of
supplementary  
facility
  SEK (in words)
THREE MILLION FIVE HUNDRED THOUSAND KRONOR    
 
  SEK (in figures)    
 
   3,500,000.00    

         
Overdraft period
  As from-to, inclusive (year, month, day)
2009-06-17--2010-04-30  
In accordance with section B of the “General Terms” for the facility, the Bank
can suspend utilisation of the facility during the overdraft period and/or
terminate the facility.

             
Interest
  Utilisation interest rate, currently %   Contract interest rate,
currently %   The interest is payable as contract interest on the full overdraft
amount and as utilisation interest on the borrower’s debt. Contract interest is
payable in advance at the commencement of the facility period.
 
  STIBOR T/N +3.65    0.50       Due dates for utilisation interest every
(month, day)  
 
   0630, 0930, 1231, 0331, 0630  

     
The Bank’s undertaking
  In addition to the above-mentioned normal overdraft facility, Svenska
Handelsbanken AB (publ) allows the borrower to utilise a supplementary overdraft
facility up to the above-mentioned facility amount on the terms and conditions
set out in this contract.
 
   
The borrower’s undertaking
  The Borrower shall comply with the terms and conditions of this contract, some
of which are set out in the “General terms” for the facility. On expiry of the
agreed overdraft period, the borrower shall immediately repay his/her debt
pursuant to the contract. When the borrower’s right to utilise the normal
overdraft facility and/or supplementary facility has expired, the borrower must
immediately return unused cheques and any other instruments used for operation
of the account.
 
   
Signature
  I/We confirm that I/we have read all pages of the contract including the
“General terms” for the facility.

         
 
  Date   Date
 
   2009-06-16    2009-06-16
 
       
 
  Borrower   Svenska Handelsbanken AB (publ)
 
       
 
  MOBITEC AB    
 
  /s/ Agne Axelsson                       /s/ Catarina
Berntsson                    
 
  Agne Axelsson   Catarina Berntsson
 
       
 
      /s/ Roger Björck                    
 
      Roger Björck

         
 
  Date   Initials
Documents in order
       



 



--------------------------------------------------------------------------------



 



      Handelsbanken   Page 1 of 3

GENERAL TERMS CONTRACT A — Supplementary credit for purposes other than personal
consumption, applying from 1 December 2004

1.   General terms for accounts held with Handelsbanken       The borrower
disposes of the account in accordance with the terms applying to the account to
which the overdraft facility is linked. The Bank may withdraw funds from the
account if the borrower has ordered this or has approved that the account may be
debited.       The Bank may also debit the account with amounts corresponding to
interest, charges and costs which are associated with the account. In addition,
the Bank may debit the account with amounts corresponding to charges, costs and
outlays for orders effected on behalf of the borrower and for payment of other
due claims which the Bank has on the borrower.       When the Bank is entitled
to debit the account as stated in the previous paragraph, this may also be done
as at a day which is a public holiday or equivalent day. It is the duty of the
borrower to ensure that a sufficiently large amount is available on the account
when the debit occurs. If the borrower dies during the contract period, the
estate of the deceased may not increase the debt on the account without the
consent of the Bank   2.   Interest       The borrower shall pay utilisation
interest to the Bank at an annual rate computed on the overdraft amount
outstanding at any time, plus contract interest on the granted overdraft amount.
The utilisation interest is calculated at the interest rate and on the grounds
which the Bank applies to this type of facility from time to time. The interest
rates applying when the facility was provided are set out in the contract. If
different interest rates are applied for utilisation interest in different
ranges of the overdraft amount, this is indicated on page one with the interest
rates applying when the contract was entered into.

In the event of an extension of the facility, additional contract interest is
payable for each period of extension, this being payable in advance for the
period concerned.

The borrower is liable for contract interest for the period until the end of the
overdraft period set out in the contract, without any obligation for the Bank to
make a refund if the contract should be terminated before then.   3.  
Overdrafts       If the borrower’s debt to the Bank under this contract exceeds
the amount granted, the borrower shall upon demand pay the difference. In this
case, the borrower shall also pay interest on the overdrawn amount at the rate
and on the grounds applied by the Bank at any time, as well as an unauthorised
overdraft fee as set out in section 5 below.       Unauthorised overdrafts also
entitle the Bank to terminate the facility for repayment and/or suspend
utilisation of the facility in advance In this case the provisions in section 8
will apply.   4.   Penalty interest       If payment of principal, interest
and/or charges is not effected when due, the borrower shall pay special annual
penalty interest on the overdue amount until payment is made. On amounts not
overdue, the usual interest rate continues to apply.

Penalty interest is calculated at the utilisation interest rate applying to the
facility, plus five percentage points or, when the entire facility is overdue,
one percentage point.   5.   Charges and costs       The account is subject to
charges according to the terms generally applied from time to time by the Bank.
Particulars of current charges are available at any of the Bank’s branches. The
borrower shall reimburse the Bank for the costs and work associated with
obtaining, maintaining and utilising the security agreed upon, as well as with
the lodging of proof and collection of the Bank’s claim on the borrower or on
any other party liable for payment thereof. The Bank’s written payment reminders
shall thus also be reimbursed.   6.   Order of debt settlement       When
payment is made, the Bank is entitled to deduct the charges, costs and interest
due on the facility before settling the principal amount.   7.   Extension of
loan period       If the Bank grants an extension of the overdraft period and
nothing is then stated to the contrary, the overdraft period will be extended by
the number of months set out in the contract each time such extension is
granted.   8.   The Bank’s right to terminate the facility and/or suspend
utilisation of the facility       The Bank may terminate the facility for
payment immediately or at any time determined by the Bank and suspend
utilisation of the overdraft facility, if any of the following circumstances
should apply:

  •   the borrower has failed to meet his obligations under this contract or
otherwise to the Bank,     •   the borrower has used the account improperly in a
manner set out under Section 3,     •   the collateral for the loan or for other
obligations of the borrower towards the Bank is no longer satisfactory,     •  
there is reasonable cause to assume that the borrower will not meet his payment
obligations to the Bank.

    If any of the circumstances set out above are present, the Bank is entitled,
regardless of whether termination has been made, to immediately suspend the
right to utilise the facility further. If the Bank has terminated the facility
in accordance with this section, the borrower shall immediately return unused
cheques and other instruments for operating the account.   9.   Closing bill and
refund       When the agreed overdraft period has expired and the Bank has not
allowed extension of the facility pursuant to section 7, or when the facility is
payable in advance pursuant to section 8, the Bank shall prepare a closing bill.

The borrower must immediately pay the debt according to the closing bill.   10.
  Definition of a pledge, etc.       ‘Pledge’ also refers to property that is
included in a floating charge on assets. The term ‘pledger’ also refers to an
assignor of floating charge, ‘pledging’ also refers to assignment of the
floating charge and ‘pledge deed’ also refers to deeds associated with a
floating charge and pledge claims.   11.   The Bank’s right to sell pledged
financial instruments       If the security for the loan consists in full or in
part of financial instruments and if the value for borrowing purposes assigned
by the Bank declines, implying that the security is no longer satisfactory, the
borrower must at the request of the Bank immediately provide additional security
if such security is not provided, or if the Bank is unable to contact the
borrower within a reasonable period of time, the Bank has the right, but not the
obligation, to sell the required portion of the financial instruments. The
proceeds shall be deposited to an interest-bearing account and continue to
constitute a pledge for the loan. That which is stated above does not restrict
the Bank’s right to terminate the facility for immediate payment in accordance
with section 8 and/or the right to immediately suspend utilisation of the
facility in accordance with section 8.   12.   Right of guarantor and pledger to
prevent extension of overdraft period       A guarantor is not entitled to
terminate his guarantee and a pledger may not revoke his mortgage. However, any
guarantor or pledger may separately, not later then six weeks before the due
date of the facility, request in writing that the Bank shall not extend the
facility. Such request may imply that the guarantor becomes forced to pay by
virtue of his guarantee, or that the Bank utilises a pledge.

 



--------------------------------------------------------------------------------



 



Page 2 of 3
Handelsbanken

    If the Bank within the period set out in the preceding paragraph has
received a request that the facility shall not be extended but nevertheless
extends the facility, the guarantee or pledge provided by the party making such
request ceases to be valid This does not apply, however, it the Bank, due to the
borrower’s negligence, before expiry of the aforementioned time period, has
commenced legal proceedings against the party who has opposed an extension or
has commenced negotiation with this party concerning the guarantee commitment or
pledge.   13.   Sequence of utilisation of security       If the borrower fails
to meet his obligations under the contract, the Bank may determine the sequence
in which the securities (pledges, guarantees, etc.) shall be utilised   14.  
General right of pledge       Property pledged by the borrower in this contract
shall also constitute security for any other obligations towards the Bank for
which the borrower is or may in the future be liable, in his capacity as
borrower, principal, account holder, guarantor or otherwise as customer of the
Bank. Such other obligation must have arisen before the borrower’s obligations
under this contract have been met. The Bank shall determine in which order the
obligations are to be settled out of the proceeds of the pledge. However,
account must be taken of the right of guarantors according to section 22.      
Property thus pledged shall not, however, by reason of the pledge, constitute
security for the borrower’s obligations on account of bills of exchange which
have been discounted, or which may be discounted at the Bank by a third party,
unless they concern the renewal of bills, or have otherwise replaced bills
originally discounted by the borrower. Neither shall the property thus pledged
secure any other claims on the borrower which the Bank has acquired or may
acquire from a third party.   15.   Yield on property pledged       Yield and
all other rights based on the pledge are also covered by the pledging and
constitute a pledge. Thus, the pledging of shares, for example includes the
right of the Bank to participate in bonus issues, new issues and other issues
for which the shares qualify. As stated in section 18, the Bank is, however, not
liable for ensuring that such rights are safeguarded where this nevertheless
occurs, the Bank is accountable to the pledger.   16.   Safeguard by the Bank of
the pledge       The Bank has a duly to take good care of the pledge Where
appropriate, the Bank shall renew limitation periods and lodge proof of claim in
case of summons of unknown creditors and also in bankruptcies, where the pledger
so requests attar commencement of the bankruptcy. Where announcement has been
made regarding the cancellation of a pledged document, the Bank shall give
notice that it holds the document. However, the Bank is not obliged to take any
of these measures regarding certificates of claim consisting of coupons or which
are Intended for the open market, such as bonds, or la which Swedish law does
not apply.       The Bank is not obliged to maintain personal liability for
payment in respect of mortgaged instruments of debt

The Bank’s safeguard of the pledge does not extend beyond what has been stated
above. Thus the Bank is not, for example, as far as securities are concerned,
obliged to collect dividends and interest or observe the pledger’a rights in
connection with Issues, exchanges of shares, conversions, distributions of net
assets, etc.   17.   How a pledge may be utilised by the Bank       The Bank may
utilise a pledge as the Bank deems fit. In this respect, the Bank shall proceed
with care and where possible and if in the opinion of the Bank it can be
accomplished without prejudice to the Bank, notify the pledger to this effect in
advance.       When applying the above, a financial instrument can be sold in a
different way than on a market where the instrument is registered or is normally
traded.       If the pledge consists of funds deposited in an account with the
Bank, the Bank may immediately debit the account in reimbursement of the amount
due, without informing the pledger in advance.       Should the pledge consist
of an instrument of debt for which the pledger is liable personally or with
certain property, the instrument is, with respect to the pledger, due for
payment on demand, regardless of the due date stipulated in the instrument.  
18.   The Bank’s right to sign on behalf of the pledger       Through his
pledging, the pledger authorises the Bank, or anyone appointed by the Bank, to
sign on behalf of the pledger, where this is necessary in order to safeguard the
Bank’s right of pledge. This authorisation may not be revoked as long as the
pledging is in force.   19.   Release of pledge       The Bank may release
pledges without being bound to observe any right to the pledge which may accrue
to a guarantor who has made payment to a party other than the Bank by virtue of
his guarantee.   20.   Transfer of unpledged deeds of mortgage       When the
Bank no longer holds the pledge and has not been informed of a new pledge-holder
or received a request that a written deed of mortgage shall be issued, the Bank
is entitled to transfer an electronic deed of mortgage to the National Land
Survey’s register of mortgages for which no other mortgage-holder is registered,
known as the Public Archive.   21.   Payment by the guarantor       If a
guarantor makes payment to the Bank on account of his guarantee, he shall
specifically notify the Bank that he is paying in his capacity as guarantor and
request that this fact be noted by the Bank   22.   Guarantor’s right to pledges
      If a guarantee has been signed on this contract, the following shall apply
with regard to the guarantor’s right to pledges in this contract by the borrower
alone or jointly with another The pledge shall constitute security for the
guarantor’s claim for recourse against the borrower to the extent that it in not
utilised by the Bank for the borrower’s obligations under this contract. When
the pledge constitutes security for the right of recourse of several guarantors,
they shall have rights to the pledge in proportion to the right of recourse of
each of them, unless they agree otherwise.       In relation to the Bank, a
guarantor is not entitled to any other property which has been pledged to the
Bank by the borrower or another party.       The Bank may release yield from the
pledge which is not required for payment of amounts due under this contract,
without thereby reducing the liability of any guarantor.   23.   How the pledge
may be utilised for a guarantor’s right of recourse       Where a guarantor has
made payment to the Bank by virtue of his guarantee, he may exercise his right
to a pledge under section 22 only when the Bank has received payment in full for
its claim under this contract. If the guarantor wishes to exercise this right,
the Bank is entitled to choose between releasing the pledge to the guarantor or
utilising the pledge on behalf of the guarantor. Section 17 shall apply in this
connection.   24.   Property pledged by a party other than the borrower      
Property pledged on this contract by a party other than the borrower shall
constitute security only for the borrower’s obligations under this contract,
unless otherwise agreed       Without any reduction of the Bank’s right to
property which a party other than the borrower has pledged on this contract, the
Bank is entitled to release property pledged by the borrower or any other party,
which has not been pledged on this contract, as well as the yield on such
property. The Bank is also entitled to release the yield on property pledged on
this contract by the borrower or any other party, if the yield is due for
payment but is not required to cover interest or costs due under the contract.





--------------------------------------------------------------------------------



 



      Handelsbanken   Page 3 of 3

25.   Cancellation of the contract       The contract will be cancelled one
month after the overdraft has been repaid in full, unless the borrower has asked
in advance for it to be returned.   26.   Insurance       Property which
constitutes security for the Bank’s claim shall be satisfactorily insured.      
If the borrower fails to show proof that insurance as prescribed above is in
force, the Bank shall be entitled to arrange for such insurance at the
borrower’s expense.   27.   Processing of personal data       Personal data
submitted in connection with a credit application or otherwise registered in
connection with processing or administration of this credit will be subject to
such processing in computer systems at the Bank as required by the credit
agreement This includes information about contacts between the borrower and the
Bank.       This promissory note contains special information on the processing
of data for credit references.

The personal data is also used for marketing and customer research, business and
methods development and risk management in the Handelsbanken Group. Risk
management also involves processing information on the borrower and loans to
assess the quality of loans for purposes of capital adequacy. The personal data
is also used for marketing purposes, unless the borrower has requested a block
on direct advertising from the Bank. The processing of personal data can —
within the framework of current bank confidentiality regulations — take place
with other Group companies and other companies with whom the Bank collaborates
in its operations.

If the borrower requires information about the personal data about him/her which
is being processed by the Bank, the borrower can request this in writing from
his/her branch of the Bank. Requests to correct incomplete or incorrect personal
data can be made at the Bank branch or sent to Handelsbanken, Central auditing
department, SE-108 70 Stockholm, Sweden. The above statements regarding
borrowers also apply to guarantors, if any, or pledgers other than the borrower.
  28.   Notices, etc.       The borrower, guarantors and pledgers shall notify
the Bank of any changes of address, telephone number or tax number Registered
letters regarding the overdraft facility which the Bank has forwarded to any of
the parties mentioned above shall be deemed to have reached the addressee not
later than on the seventh day after despatch it the letter has been sent to the
address which is known to the Bank.       Notices sent by fax shall be deemed to
have reached the addressee no later than the next business day if the fax
message was sent to a number which the addressee has submitted to the Bank. A
business day is a day other than a Sunday, public holiday, Saturday. Midsummer’s
Eve, Christmas Eve or New Year’s Eve.       These provisions do not apply to
notices renewing periods of limitation.   29.   Limitation of the Bank’s
liability       The Bank shall not be held responsible for any loss or damage
resulting from a legal enactment (Swedish or foreign), the intervention of a
public authority (Swedish or foreign), an act of war, a strike, a blockade, a
boycott, a lockout or any other similar circumstance. The reservation in respect
of strikes, blockades, boycotts and lockouts applies oven if the Bank itself is
subjected to such measures or takes such measures.       Any damage which occurs
in other circumstances shall not be compensated by the Bank, provided the Bank
has exercised normal standards of care. The Bank shall in no case be liable for
indirect damage.       Where a circumstance as referred to in the first
paragraph should prevent the Bank from making a payment or taking other
measures, such payment or measures may be postponed until the obstacle no longer
exists. In the event of a postponement of payment the Bank shall, if it is
committed to pay interest, pay such interest at the interest rate prevailing on
the due date for the postponed payment. Where the Bank is not committed to pay
interest, the Bank shall not be obliged to pay interest at a higher rate than
the prevailing reference rate of Sveriges Riksbank pursuant to the Section 9 of
the Interest Act (1975:836), plus two percentage points. Where a circumstance as
referred to in the first paragraph should prevent the Bank from receiving
payments, the Bank shall, as long as the obstacle exists, be entitled to
interest only on the terms prevailing on the due date of the payment

 